DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 12/29/2020. Claims 1, 7, 13, 21, and 33 have been amended. Claims 1-25 and 33 are pending.
	The amendments have overcome the claim objections, which are therefore withdrawn.

Response to Arguments
	Applicant’s arguments against the prior art rejection in view of the current amendments have been fully considered but are moot in light of the new grounds of rejection made in view of Xu et al. (20180375615, PCT filed Aug. 17, 2016), provided in more detail below.

	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered but are not deemed to be persuasive.

	On pages 13-14 of the remarks, applicant contends that the instant claims are not directed to mathematical concepts. In response, it is noted that October 2019 Update: Subject Matter Eligibility, page 4 under the sub-section “Mathematical in light of the specification encompasses a mathematical calculation’. As stated in the previous office action page 3 for claim 1, and similarly for the other independent claims, the claimed polar coding is shown as a mathematical concept in page 18 lines 9-10, 20-24, page 19 line 26 – page 20 line 7, and page 20 lines 10-14 in the instant specification.

	On pages 15-17 of the remarks, applicant contends that in view of the specification par. [0006], [0007], and [0021], the claims have a practical application of improving the technology. In response, it is noted that any improvements described in the cited paragraphs of the specification are not reflected in the claim language in the independent claims. Par. [0006] – [0007] are describing issues that hinder polar coding applications, but does not explain how the claimed features improve existing issues. Par. [0021] describes “enable code block lengths other than powers of 2 without performance degradation”, “enable feedforward decoding to achieve capacity”, and “affects block error performance at high signal-to-noise ratio”, but does not describe how the features recited in the claims are achieving the purported improvements.


Note: Examiner encourages Applicant’s Representative for an interview to discuss the instant specification and potential ways to overcome the 101 rejections in view of the specification. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In analyzing independent claim 1, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “generating a plurality of constituent polar codes, each of the plurality of constituent polar codes having an associated block length, an associated set of information bits, and an associated set of information bit 

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “encoding a wireless transmission” is a post-solution activity. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features of “node” and “encoding a wireless transmission” are well-understood, routine, and conventional computer components performing conventional computer functions of storing and transmitting data, as evidenced by reference Lim (20160373586, pub. Dec. 22, 2016) in par. [0002]. Hence, these features do not constitute significantly more than the judicial exception.

Claims 2-11 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the 

Claim 12 recites a feature of transmitting data encoded using the spatially coupled polar code. This feature is a well-understood, routine, and conventional computer components performing conventional computer functions of storing and transmitting data, as evidenced by reference Lim (20160373586, pub. Dec. 22, 2016) in par. [0002], and hence does not constitute significantly more than the judicial exception.

In analyzing independent claim 13, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “encoded using a spatially coupled polar code, the spatially coupled polar code comprising a plurality of sets of information bits at least a portion of which have been coupled, each set of information bits associated with one of a plurality of constituent polar codes, each constituent polar code having an associated set of information bit locations and frozen bit locations; and decoding [ ] using the spatially coupled polar code using feedforward decoding”. In view of the instant specification, the claimed polar coding is shown as a mathematical concept in page 18 lines 9-10, 20-24, page 19 lines 17-20, page 19 line 26 – page 20 line 7, and page 20 lines 10-14.

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “receiving a wireless transmission” is a pre-solution activity. Limitations that add insignificant extra-solution activity to the judicial exception 

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features of “node” and “a wireless transmission” are well-understood, routine, and conventional computer components performing conventional computer functions of storing and transmitting data, as evidenced by reference Lim (20160373586, pub. Dec. 22, 2016) in par. [0002]. Hence, these features do not constitute significantly more than the judicial exception.

Claims 14-20 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claim 13. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.

In analyzing independent claim 21, the claim(s) recite(s) mathematical concepts Step 2A Prong 1 according to the limitations “generate a plurality of constituent polar codes, each of the plurality of constituent polar codes having an associated block length, an associated set of information bits, and an associated set of information bit locations and frozen bit locations; couple at least a portion of the sets of information bits associated with each of the plurality of constituent polar codes to generate a spatially coupled polar code; and encode [ ] using the spatially coupled polar code”. In view of 

This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “encoding a wireless transmission” is a post-solution activity. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features of “node”, “processing circuitry”, and “encoding a wireless transmission” are well-understood, routine, and conventional computer components performing conventional computer functions of storing and transmitting data, as evidenced by reference Lim (20160373586, pub. Dec. 22, 2016) in par. [0002]. Hence, these features do not constitute significantly more than the judicial exception.

Claims 22-25 recite more details of the abstract idea by further specifying the abstract idea identified in their corresponding independent claim and addressed in the rejection of independent claim 21. A specific abstract idea is an abstract idea and is not eligible for patent protection without significantly more recited in the claim.



This judicial exception is not integrated into a practical application under Step 2A Prong 2. The claimed feature “receiving a wireless transmission” is a pre-solution activity. Limitations that add insignificant extra-solution activity to the judicial exception (i.e., mathematical concepts indicated under Step 2A Prong 1) are not indicative of integration into a practical application.

The claim(s) does/do not include additional elements under Step 2B that are sufficient to amount to significantly more than the judicial exception. The features of “node”, “processing circuitry”, and “a wireless transmission” are well-understood, routine, and conventional computer components performing conventional computer functions of storing and transmitting data, as evidenced by reference Lim 

Accordingly claims 1-25 and 33 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20160182187, pub. Jun. 23, 2016), hereinafter “Kim”, in view of Xu et al. (20180375615, PCT filed Aug. 17, 2016), hereinafter “Xu”.

Regarding independent claim 1, Kim discloses:
A method in a node (see Kim, Fig 22, par. [0282]: a procedure of transmitting data from a transmitter through polar coding), comprising: 
generating a plurality of constituent polar codes (see Kim, Fig 20, Fig 21, par. [0231]: channel combining procedure performed by polar coding, and see par. [0232]: u1 and u2 are binary-input source bits, and y1 and y2 are output coded bits), …
coupling at least a portion of the sets of information bits associated with each of the plurality of constituent polar codes to generate a spatially coupled polar code (see Kim, Fig 20, par. [0232]: when x1N = u1NGN, x1N =[x1, .  . . , xN], and u1N =[u1, .  . . , uN, a generator matrix GN can be calculated as expressed by the following Equation 4, and see par. [0234]: The channel splitting procedure can be expressed as channel transition probability as expressed by the following Equation 5, and see Fig 21: u1 coupled to u2 at s1, and see par. [0241]: When an input bit of K bits is assumed in the polar code of the length N, a coding rate is K/N. At this time, if a generator matrix of the polar encoder of a data payload size N is defined as GN, and K number of bits of u1N correspond to payload bits, and see also par. [0251]); and 
encoding a wireless transmission using the spatially coupled polar code (see Kim, par. [0108]: A transmission mode is configured for a UE semi-statically by higher-layer signaling.  For example, multi-antenna transmission scheme may include transmit diversity, open-loop or closed-loop spatial multiplexing, and see par. [0250]: transmitter of the wireless access system transmits data by adding a CRC (Cyclic Redundancy Check) bit to a data payload to detect an error of the data, and see par. [0255]: if the transmitter transmits information on the data payload size and the coding rate to the receiver, the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted).

Kim does not disclose:
each of the plurality of constituent polar codes having an associated block length, an associated set of information bits, and an associated set of information bit locations and frozen bit locations …

However, Xu discloses:
… each of the plurality of constituent polar codes having an associated block length, an associated set of information bits, and an associated set of information bit locations and frozen bit locations (see Xu, par. [0069]: In order to determine which information block bits to set as frozen bits, the wireless channel for transmitting the polar codeword may be divided into a set of sub-channels, such that each encoded bit in the polar codeword is transmitted over one of the sub-channels.  Thus, each sub-channel may correspond to a particular coded bit location in the polar codeword. The polar encoder 341 may identify the K best sub-channels for transmitting the information bits and determine the original bit locations in the information block contributing to (or corresponding to) the K best sub-channels, and see par. [0071]: Based on the calculated original bit location LLRs, the polar encoder 341 may sort the sub-channels and select the K best sub-channels to transmit the information bits.  The polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits) …



Regarding independent claim 21, Kim discloses:
	A node (see Kim, Fig 22, 23, par. [0282]: a procedure of transmitting data from a transmitter through polar coding), comprising: 
processing circuitry, the processing circuitry configured to (see Kim, par. [0320]: the methods according to exemplary embodiments of the present disclosure may be achieved by one or more Digital Signal Processors (DSPs)): 
generate a plurality of constituent polar codes (see Kim, Fig 20, Fig 21, par. [0231]: channel combining procedure performed by polar coding, and see par. [0232]: u1 and u2 are binary-input source bits, and y1 and y2 are output coded bits), … 
… couple at least a portion of the sets of information bits associated with each of the plurality of constituent polar codes to generate a spatially coupled polar code (see Kim, Fig 20, par. [0232]: when x1N = u1NGN, x1N =[x1, .  . . , xN], and u1N =[u1, .  . . , uN, a generator matrix GN can be calculated as expressed by the following Equation 4, and see par. [0234]: The channel splitting procedure can be expressed as channel transition probability as expressed by the following Equation 5, and see Fig 21: u1 coupled to u2 at s1, and see par. [0241]: When an input bit of K bits is assumed in the polar code of the length N, a coding rate is K/N. At this time, if a generator matrix of the polar encoder of a data payload size N is defined as GN, and K number of bits of u1N correspond to payload bits, and see also par. [0251]); and 
encode a wireless transmission using the spatially coupled polar code (see Kim, par. [0108]: A transmission mode is configured for a UE semi-statically by higher-layer signaling.  For example, multi-antenna transmission scheme may include transmit diversity, open-loop or closed-loop spatial multiplexing, and see par. [0250]: transmitter of the wireless access system transmits data by adding a CRC (Cyclic Redundancy Check) bit to a data payload to detect an error of the data, and see par. [0255]: if the transmitter transmits information on the data payload size and the coding rate to the receiver, the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted).


… each of the plurality of constituent polar codes having an associated block length, an associated set of information bits, and an associated set of information bit locations and frozen bit locations …

However, Xu discloses:
… each of the plurality of constituent polar codes having an associated block length, an associated set of information bits, and an associated set of information bit locations and frozen bit locations (see Xu, par. [0069]: In order to determine which information block bits to set as frozen bits, the wireless channel for transmitting the polar codeword may be divided into a set of sub-channels, such that each encoded bit in the polar codeword is transmitted over one of the sub-channels.  Thus, each sub-channel may correspond to a particular coded bit location in the polar codeword. The polar encoder 341 may identify the K best sub-channels for transmitting the information bits and determine the original bit locations in the information block contributing to (or corresponding to) the K best sub-channels, and see par. [0071]: Based on the calculated original bit location LLRs, the polar encoder 341 may sort the sub-channels and select the K best sub-channels to transmit the information bits.  The polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits) …



Regarding claim 2, and similarly claim 22, the combination of Kim and Xu further discloses wherein coupling at least a portion of the sets of information bits associated with each of the plurality of constituent polar codes to generate a spatially coupled polar code comprises: 
using a first subset of information bits in a first set of information bits associated with a first constituent polar code to form one or more information bits of another set of information bits associated with another constituent polar code of the plurality of constituent polar codes (see Kim, Fig 21: u1 coupled to u2 at s1 which outputs y1, and uN/2 – 1 coupled to uN/2 at sN/2 – 1 to output yN/2 – 1).

Regarding claim 3, and similarly claim 23, the combination of Kim and Xu further discloses wherein the at least a portion of the sets of information bits associated with each of the plurality of constituent polar codes are coupled using a coupling matrix that specifies how information bits from a first constituent polar code of the plurality of constituent polar codes are coupled to one or more other constituent polar codes of the plurality of constituent polar codes (see Kim, par. [0232]: when x1N = u1NGN, x1N =[x1, .  . . , xN], and u1N =[u1, .  . . , uN, a generator matrix GN can be calculated as expressed by the following Equation 4, and see par. [0241]: if a generator matrix of the polar encoder of a data payload size N is defined as GN, encoding bits can be expressed as when x1N = u1NGN, and K number of bits of u1N correspond to payload bits.  It is assumed that a row index of GN corresponding to the payload bits is I and a row index of GN corresponding to the other N-K bits is F. A minimum distance of the aforementioned polar code is defined as expressed by the following Equation 9).

Regarding claim 6, the combination of Kim and Xu further discloses wherein a block length of the spatially coupled polar code is equal to the sum of the block length of each of the plurality of constituent polar codes (see Kim, par. [0241]: if a generator matrix of the polar encoder of a data payload size N is defined as GN, encoding bits can be expressed as x1N = u1N GN, and K number of bits of u1N correspond to payload bits. It is assumed that a row index of GN corresponding to the payload bits is I and a row index of GN corresponding to the other N-K bits is F).

Regarding claim 7, the combination of Kim and Xu further discloses wherein encoding a wireless transmission using the spatially coupled polar code comprises: 
determining, for each of a plurality of polar encoders, an associated set of coupled information bits (see Kim, par. [0232]: u1 and u2 are binary-input source bits, and y1 and y2 are output coded bits); and 
running each of the plurality of polar encoders by, for each of the plurality of polar encoders, putting the associated set of coupled information bits into the information bit locations based on an interleaving function (see Kim, Fig 22, par. [0287]: transmitter performs interleaving for polar coded code bits (or code symbols) and transmits the interleaved code bits to the receiver, and see Fig 21, par. [0233]: In the Equation 4, RN indicates a bit-reversal interleaver, and performs a mapping operation for an input bit s1N into an output bit x1N =(s1, s3, .  . . , sN-1, s2, .  . . , sN), and freezing the frozen bit locations to zero (see Xu, par. [0071]: The polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits).

Regarding claim 12, the combination of Kim and Xu further discloses comprising transmitting the wireless transmission encoded using the spatially coupled polar code (see Kim, par. [0108]: A transmission mode is configured for a UE semi-statically by higher-layer signaling.  For example, multi-antenna transmission scheme may include transmit diversity, open-loop or closed-loop spatial multiplexing, and see par. [0250]: transmitter of the wireless access system transmits data by adding a CRC (Cyclic Redundancy Check) bit to a data payload to detect an error of the data, and see par. [0255]: if the transmitter transmits information on the data payload size and the coding rate to the receiver, the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted).
Claims 4-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu (20180375615, PCT filed Aug. 17, 2016), and further in view of Hof et al. (20170244429, filed Feb. 18, 2016), hereinafter “Hof”.

Regarding claim 4, the combination of Kim and Xu discloses all the claimed limitations as set forth in the rejection of claim 3 above.

The combination of Kim and Xu does not explicitly disclose wherein the coupling matrix comprises elements from a binary Galois field.

However, Hof discloses wherein the coupling matrix comprises elements from a binary Galois field (see Hof, par. [0016]: an apparatus for polar coding that includes a receiver circuit that receives an output word y1N-s from a transmission channel, where y1N-s are defined over a Galois field GF(2k)).

Kim, Xu, and Hof are analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim and Xu, with the feature of polar coding that includes a receiver circuit that receives an output word defined over a Galois field GF(2k) as disclosed by Kim, with the motivation to provide channel polarization codes of an arbitrary block length while operating at a decoding complexity that relates to the target length, as disclosed by Hof in par. [0029].

Claim 24 is rejected according to the same reasons given above for claim 4.

Regarding claim 5, the combination of Kim, Xu, and Hof further discloses wherein the coupling matrix is expressed as a block-wise upper triangular form (see Hof, par. [0021]: the apparatus includes an encoder circuit that implements the transformation c1N-s=u1N-sBN-sMn, and see par. [0022]: matrix M1).

Claim 25 is rejected according to the same reasons given above for claim 5.

Claims 13, 14, 15, 18, 20, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu nd – 26th, 2016.

Regarding independent claim 13, Kim discloses:
A method in a node (see Kim, Fig 23, par. [0255]: the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted), comprising: 
receiving a wireless transmission encoded using a spatially coupled polar code (see Kim, par. [0287]: transmitter performs interleaving for polar coded code bits (or code symbols) and transmits the interleaved code bits to the receiver, and see par. [0108]: A transmission mode is configured for a UE semi-statically by higher-layer signaling.  For example, multi-antenna transmission scheme may include transmit diversity, open-loop or closed-loop spatial multiplexing), the spatially coupled polar code comprising a plurality of sets of information bits at least a portion of which have been coupled, each set of information bits associated with one of a plurality of constituent polar codes (see Kim, Fig 20, par. [0232]: when x1N = u1NGN, x1N =[x1, .  . . , xN], and u1N =[u1, .  . . , uN, a generator matrix GN can be calculated as expressed by the following Equation 4, and see par. [0234]: The channel splitting procedure can be expressed as channel transition probability as expressed by the following Equation 5, and see Fig 21: u1 coupled to u2 at s1), … 
… decoding the wireless transmission encoded using the spatially coupled polar code (see Kim, par. [0250]: transmitter of the wireless access system transmits data by adding a CRC (Cyclic Redundancy Check) bit to a data payload to detect an error of the data, and see par. [0255]: if the transmitter transmits information on the data payload size and the coding rate to the receiver, the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted) …

Kim does not disclose:
… each constituent polar code having an associated set of information bit locations and frozen bit locations; and …
… using feedforward decoding.

However, Xu discloses:
… each constituent polar code having an associated set of information bit locations and frozen bit locations (see Xu, par. [0069]: In order to determine which information block bits to set as frozen bits, the wireless channel for transmitting the polar codeword may be divided into a set of sub-channels, such that each encoded bit in the polar codeword is transmitted over one of the sub-channels.  Thus, each sub-channel may correspond to a particular coded bit location in the polar codeword. The polar encoder 341 may identify the K best sub-channels for transmitting the information bits and determine the original bit locations in the information block contributing to (or corresponding to) the K best sub-channels, and see par. [0071]: Based on the calculated original bit location LLRs, the polar encoder 341 may sort the sub-channels and select the K best sub-channels to transmit the information bits.  The polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits); and …

Kim and Xu are analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, with the feature of determining which information block bits to set as frozen bits, where each sub-channel of a polar codeword may correspond to a particular coded bit location in the polar codeword, the polar encoder 341 may identify the K best sub-channels for transmitting the information bits and determine the original bit locations in the information block contributing to the K best sub-channels, and based on the calculated original bit location LLRs, the polar encoder 341 may sort the sub-channels and select the K best sub-channels to transmit the information bits, the polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits as disclosed by Xu, with the motivation to provide enhancements to wireless communication networks, as disclosed by Xu in par. [0005].

The combination of Kim and Xu does not disclose:
… using feedforward decoding.



… using feedforward decoding (see NPL, page 3 under “Decoding” para. 1: Decoding of the proposed codes can be easily implemented using successive cancellation algorithm and its extensions, e.g. like decoders similar to [4], [5], or [6], and the inputs of each polarization transformation which values was calculated from the preceding constraints should be considered and decoded as frozen, and see also para. 2).

Kim, Xu, and NPL are analogous analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim and Xu, with the feature in which decoding of polar codes can be easily implemented using successive cancellation algorithm and its extensions, and the inputs of each polarization transformation which values was calculated from the preceding constraints should be considered and decoded as frozen as disclosed by the NPL, with the motivation of reliable and flexible transmission, as disclosed by NPL in page 1 section 2.1.

Regarding claim 14, the combination of Kim, Xu, and NPL further discloses wherein decoding the wireless transmission encoded using the spatially coupled polar code using feedforward decoding comprises: 
decoding a plurality of coupled information bit vectors; 
decoding a first information bit; and 
decoding one or more remaining information bits sequentially (see NPL, page 3 under “Decoding” para. 1: Decoding of the proposed codes can be easily implemented using successive cancellation algorithm and its extensions, and see para. 2: the decoding process can be easily parallelized, each polarization transformation may have its own decoder instance, these instances can exchange internal information according to the preceding matrix, and see page 2 Fig 1).

Regarding claim 15, the combination of Kim, Xu, and NPL further discloses wherein decoding the plurality of coupled information bit vectors comprises: 
running each of a plurality of polar decoders in parallel, wherein each of the plurality of polar decoders is associated with one of the plurality of constituent polar codes (see NPL, page 3 under “Decoding” para. 2: the decoding process can be easily parallelized, each polarization transformation may have its own decoder instance, these instances can exchange internal information according to the preceding matrix).

Regarding claim 18, the combination of Kim, Xu, and NPL further discloses wherein a block length of the spatially coupled polar code is equal to the sum of the block length of each of the plurality of constituent polar codes (see Kim, par. [0241]: if a generator matrix of the polar encoder of a data payload size N is defined as GN, encoding bits can be expressed as x1N = u1N GN, and K number of bits of u1N correspond to payload bits. It is assumed that a row index of GN corresponding to the payload bits is I and a row index of GN corresponding to the other N-K bits is F).
wherein the spatially coupled polar code is a parallel concatenated polar code (see Kim, Fig 20, par. [0231]: The channel combining procedure is to concatenate B-DMCs in parallel and determine the size of the code block.  FIG. 20 is a diagram illustrating a first level channel combining procedure performed by polar coding).

Regarding independent claim 33, Kim discloses:
A node (see Kim, Fig 23, par. [0255]: the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted), comprising: 
processing circuitry (see Kim, par. [0320]: the methods according to exemplary embodiments of the present disclosure may be achieved by one or more Digital Signal Processors (DSPs)), the processing circuitry configured to: 
receive a wireless transmission encoded using a spatially coupled polar code (see Kim, par. [0287]: transmitter performs interleaving for polar coded code bits (or code symbols) and transmits the interleaved code bits to the receiver, and see par. [0108]: A transmission mode is configured for a UE semi-statically by higher-layer signaling.  For example, multi-antenna transmission scheme may include transmit diversity, open-loop or closed-loop spatial multiplexing), the spatially coupled polar code comprising a plurality of sets of information bits at least a portion of which have been coupled, each set of information bits associated with one of a plurality of constituent polar codes (see Kim, Fig 20, par. [0232]: when x1N = u1NGN, x1N =[x1, .  . . , xN], and u1N =[u1, .  . . , uN, a generator matrix GN can be calculated as expressed by the following Equation 4, and see par. [0234]: The channel splitting procedure can be expressed as channel transition probability as expressed by the following Equation 5, and see Fig 21: u1 coupled to u2 at s1) …
… decode the wireless transmission encoded using the spatially coupled polar code (see Kim, par. [0250]: transmitter of the wireless access system transmits data by adding a CRC (Cyclic Redundancy Check) bit to a data payload to detect an error of the data, and see par. [0255]: if the transmitter transmits information on the data payload size and the coding rate to the receiver, the receiver can perform decoding for a polar coded data signal by acquiring information on the equivalent channel to which the data payload is transmitted) …

Kim does not disclose:
… each constituent polar code having an associated set of information bit locations and frozen bit locations; and …
… using feedforward decoding.

However, Xu discloses:
… each constituent polar code having an associated set of information bit locations and frozen bit locations (see Xu, par. [0069]: In order to determine which information block bits to set as frozen bits, the wireless channel for transmitting the polar codeword may be divided into a set of sub-channels, such that each encoded bit in the polar codeword is transmitted over one of the sub-channels.  Thus, each sub-channel may correspond to a particular coded bit location in the polar codeword. The polar encoder 341 may identify the K best sub-channels for transmitting the information bits and determine the original bit locations in the information block contributing to (or corresponding to) the K best sub-channels, and see par. [0071]: Based on the calculated original bit location LLRs, the polar encoder 341 may sort the sub-channels and select the K best sub-channels to transmit the information bits.  The polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits); and …

Kim and Xu are analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, with the feature of determining which information block bits to set as frozen bits, where each sub-channel of a polar codeword may correspond to a particular coded bit location in the polar codeword, the polar encoder 341 may identify the K best sub-channels for transmitting the information bits and determine the original bit locations in the information block contributing to the K best sub-channels, and based on the calculated original bit location LLRs, the polar encoder 341 may sort the sub-channels and select the K best sub-channels to transmit the information bits, the polar encoder 341 may then set the original bit locations of the information block corresponding to the K best sub-channels as including information bits and the remaining original bit locations corresponding to the N-K sub-channels as including frozen bits as disclosed by Xu, with the motivation to provide enhancements to wireless communication networks, as disclosed by Xu in par. [0005].

The combination of Kim and Xu does not disclose:
… using feedforward decoding.

However, NPL discloses:
… using feedforward decoding (see NPL, page 3 under “Decoding” para. 1: Decoding of the proposed codes can be easily implemented using successive cancellation algorithm and its extensions, e.g. like decoders similar to [4], [5], or [6], and the inputs of each polarization transformation which values was calculated from the preceding constraints should be considered and decoded as frozen, and see also para. 2).

Kim, Xu, and NPL are analogous analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim and Xu, with the feature in which decoding of polar codes can be easily implemented using successive cancellation algorithm and its extensions, and the inputs of each polarization transformation which values was calculated from the preceding constraints should be considered and decoded as frozen as disclosed by the NPL, with the motivation of reliable and flexible transmission, as disclosed by NPL in page 1 section 2.1.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu (20180375615, PCT filed Aug. 17, .

Regarding claim 8, the combination of Kim and Xu discloses all the claimed limitations as set forth in the rejection of claim 7 above.

The combination of Kim and Xu does not disclose comprising puncturing a plurality of bits of an individual polar encoder of the plurality of polar encoders such that an output of the individual polar encoder has a length other than a power of 2.

However, El-Khamy discloses comprising puncturing a plurality of bits of an individual polar encoder of the plurality of polar encoders such that an output of the individual polar encoder has a length other than a power of 2 (see El-Khamy, par. [0041]: Punctured polar codes can be constructed to operate at different rates (k/N).  The present disclosure provides a method and an apparatus that do not require bit-error probability calculation at a full code-length.  Whereas the embodiments described hereafter refer to the polar code length as N=2n, they also apply to different polar code lengths of N=qn).

Kim, Xu, and El-Khamy are analogous analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim and Xu, 

Regarding claim 9, the combination of Kim and Xu discloses all the claimed limitations as set forth in the rejection of claim 7 above.

The combination of Kim and Xu does not disclose comprising refraining from puncturing bits for individual polar encoders of the plurality of polar encoders such that an output of the individual polar encoder has a length that is a power of 2.

However, El-Khamy discloses comprising refraining from puncturing bits for individual polar encoders of the plurality of polar encoders such that an output of the individual polar encoder has a length that is a power of 2 (see El-Khamy, par. [0041]: Punctured polar codes can be constructed to operate at different rates (k/N).  The present disclosure provides a method and an apparatus that do not require bit-error probability calculation at a full code-length.  Whereas the embodiments described hereafter refer to the polar code length as N=2n, they also apply to different polar code lengths of N=qn).

Kim, Xu, and El-Khamy are analogous analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu (20180375615, PCT filed Aug. 17, 2016), and further in view of NPL Usman, “Concatenated Convolution-Polar codes over Rayleigh Channels degraded as Erasure channels”, published 7-8 Jan. 2016 in 2016 10th International Conference in Intelligent Systems and Control (ISCO), hereinafter “Usman”.

Regarding claim 10, the combination of Kim and Xu discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Kim and Xu further discloses wherein: 
each of the plurality of constituent polar codes has the same size (see Kim, par. [0241]: K number of bits of u1N correspond to payload bits); …

The combination of Kim and Xu does not disclose:
… the coupling matrix is a banded Toeplitz matrix; and 
the spatially coupled polar code is a concatenated convolutional-polar code.

However, Usman discloses:
… the coupling matrix is a banded Toeplitz matrix (see Usman, page 1 column 2 para. 3: polar coding technique involves a linear transformation, called polar transform, which is applied to an N-element channel vector. The linear transformation is implemented by taking several Kronecker tensor products of a chosen matrix G2: (1)) ; and 
the spatially coupled polar code is a concatenated convolutional-polar code (see Usman, page 2 column 2 para. 1: convolution codes are constructed with three different code rates).

	Kim, Xu, and Usman are analogous analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim and Xu, with the feature of Usman as described above, with the motivation to improve inner code rate, as disclosed by Usman in page 5 column 1 para. 1.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu (20180375615, PCT filed Aug. 17, 2016), and further in view of Zhao et al. (20100169748, pub. Jul. 1, 2010), hereinafter “Zhao”.



The combination of Kim and Xu further discloses wherein: 
a first subset of information bits in a first set of in formation bits associated with a first constituent polar code are identical to another subset of information bits in another set of information bits associated with another constituent polar code (see Kim, Fig 21, par. [0232]: u1 and u2 are binary-input source bits, and y1 and y2 are output coded bits); …
… the spatially coupled polar code comprises a parallel concatenated polar code (see Kim, Fig 20, par. [0231]: The channel combining procedure is to concatenate B-DMCs in parallel and determine the size of the code block.  FIG. 20 is a diagram illustrating a first level channel combining procedure performed by polar coding).

The combination of Kim and Xu does not explicitly disclose:
… a plurality of information bits having high reliability in the first set of information bits associated with the first constituent polar code are coupled with other information bits having low reliability in the other set of information bits associated with the other constituent polar code; and …

However, Zhao discloses:
… a plurality of information bits having high reliability in the first set of information bits associated with the first constituent polar code are coupled with other information bits having low reliability in the other set of information bits associated with the other constituent polar code (see Zhao, Fig 5, par. [0041]: sequence A' is mapped first, and the corresponding bit in sequence B' that is input to the CTC encoder simultaneously with A', is B'I.  Then, sequence B' is mapped.  If A'i is mapped to a bit with high reliability, its group unit corresponding bit B'i should be mapped to a bit with low reliability.  Also, if A'i is mapped to a bit with low reliability, its group unit corresponding bit B'i should be mapped to a bit with high reliability); and …

Kim, Xu, and Zhao are analogous analogous arts, because they are about data encoding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim and Xu, with the feature of Zhao as described above, with the motivation that the reliability of coding is improved, as disclosed by Zhao in par. [0020].

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu (20180375615, PCT filed Aug. 17, 2016), further in view of NPL “Channel Coding for control channels”, and further in view of Mahdavifar et al. (20140208183, pub. Jul. 24, 2014), hereinafter “Mahdavifar”.

Regarding claim 16, the combination of Kim, Xu, and NPL discloses all the claimed limitations as set forth in the rejection of claim 14 above.

wherein decoding the plurality of coupled information bit vectors comprises: 
running a plurality of polar decoders in series, the plurality of polar decoders comprising a first polar decoder, wherein each of the plurality of polar decoders is associated with one of the plurality of constituent polar codes; 
generating, by the first polar decoder, one or more of soft output information and hard output information: and 
providing, from the first polar decoder to at least one subsequent polar decoder in a series of the plurality of polar decoders, one or more of the soft output information and hard output information generated by the first polar decoder.

However, Mahdavafir discloses wherein decoding the plurality of coupled information bit vectors comprises: 
running a plurality of polar decoders in series, the plurality of polar decoders comprising a first polar decoder, wherein each of the plurality of polar decoders is associated with one of the plurality of constituent polar codes (see Mahdavafir, Fig 4, par. [0069]: the concatenated decoder 404 may be configured to perform SC decoding as follows.  The polar inner decoder 426 decodes the first r bits of each polar codeword to find estimations for the symbols of the first outer codeword.  This operation can be done in parallel for the polar codewords.  The polar inner decoder 426 passes these symbols to the outer decoder 430, which may correct possible errors.  The polar inner decoder 430 then updates the first r decoded bits of the polar codewords using the output of the outer decoder 430 and uses them to continue the SC decoding); 
generating, by the first polar decoder, one or more of soft output information and hard output information (see Mahdavafir, Fig 4, par. [0070]: depending on the chosen outer code and its chosen decoding algorithm, the information exchanged between the SC polar inner decoder 426 and the outer decoder 430 can be soft information, such as log-likelihood ratios (LLRs), or hard-decision bits.  Thus, the outer decoder 430 may be configured to perform generalized minimum distance (GMD) list decoding for the outer code); and 
providing, from the first polar decoder to at least one subsequent polar decoder in a series of the plurality of polar decoders, one or more of the soft output information and hard output information generated by the first polar decoder (see Mahdavafir, Fig 4, par. [0070]: depending on the chosen outer code and its chosen decoding algorithm, the information exchanged between the SC polar inner decoder 426 and the outer decoder 430 can be soft information, such as log-likelihood ratios (LLRs), or hard-decision bits.  Thus, the outer decoder 430 may be configured to perform generalized minimum distance (GMD) list decoding for the outer code).

Kim, Xu, NPL, and Mahdavafir are analogous analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Xu, and 

Regarding claim 17, the combination of Kim, Xu, NPL, and Mahdavafir further discloses wherein the soft output information comprises a log likelihood ratio (see Mahdavafir, Fig 4, par. [0070]: depending on the chosen outer code and its chosen decoding algorithm, the information exchanged between the SC polar inner decoder 426 and the outer decoder 430 can be soft information, such as log-likelihood ratios (LLRs)).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (20160182187, pub. Jun. 23, 2016), in view of Xu (20180375615, PCT filed Aug. 17, 2016), further in view of NPL “Channel Coding for control channels”, and further in view of NPL Usman, “Concatenated Convolution-Polar codes over Rayleigh Channels degraded as Erasure channels”, published 7-8 Jan. 2016 in 2016 10th International Conference in Intelligent Systems and Control (ISCO).

Regarding claim 19, the combination of Kim, Xu, and NPL discloses all the claimed limitations as set forth in the rejection of claim 13 above.

The combination of Kim, Xu, and NPL does not disclose wherein the spatially coupled polar code is a concatenated convolutional-polar code.

wherein the spatially coupled polar code is a concatenated convolutional-polar code (see Usman, page 2 column 2 para. 1: convolution codes are constructed with three different code rates).

Kim, Xu, NPL, and Usman are analogous arts, because they are about polar coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Xu, and NPL, with the feature of Usman as described above, with the motivation to improve inner code rate, as disclosed by Usman in page 5 column 1 para. 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111